Citation Nr: 0519011	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  96-28 855	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a psychiatric disorder, 
to include depression and anxiety, both on a direct basis and 
claimed as due to an undiagnosed illness.

Entitlement to service connection for insomnia, both on a 
direct basis and claimed as due to an undiagnosed illness.

Entitlement to service connection for temporomandibular joint 
disorder (TMJ), both on a direct basis and claimed as due to 
an undiagnosed illness.

Entitlement to service connection for a disorder manifested 
by dark urine, both on a direct basis and claimed as due to 
an undiagnosed illness.

Entitlement to service connection for Chlamydia, both on a 
direct basis and claimed as due to an undiagnosed illness.

Entitlement to service connection for headaches, both on a 
direct basis and claimed as due to an undiagnosed illness.

Entitlement to service connection for a skin disorder, both 
on a direct basis and claimed as due to an undiagnosed 
illness.

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
thrombocytopenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1989 to May 1992, 
with service in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1996 and July 2003 decisions 
by the Department of Veterans Affairs (VA).  The September 
1996 rating decision denied entitlement to service connection 
for the disorders that are claimed to be due to an 
undiagnosed illness.  The July 2003 rating decision found 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for 
thrombocytopenia.

The Board notes that the September 1996 rating decision 
denied service connection for the issues on appeal on a 
direct basis.  The veteran subsequently perfected his appeal.  
During the pendency of this appeal, the RO also denied the 
issues on appeal on the basis that the claimed disabilities 
were not related to an undiagnosed illness.  Accordingly, 
this decision will address the issue of entitlement to 
service connection both on a direct basis and on the basis 
that such disabilities are related to an undiagnosed illness.

The Board remanded the claim for additional development in 
September 2001.


FINDINGS OF FACT

1.  The VA has obtained, or attempted to obtain, all evidence 
necessary for review of the issues on appeal, and the VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to the claims, the evidence necessary 
to substantiate the claims, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran's psychiatric disorder, including depression 
and anxiety, has been alternately diagnosed as depression, 
psychosis, and PTSD.  The evidence of record does not 
reasonably show that a psychiatric disorder had its origins 
during service, or was manifest to a compensable degree 
within one year of service.

3.  The veteran does not have objective chronic indications 
of insomnia, TMJ, a disorder manifested by dark urine, or 
headaches.

4.  The evidence does not reasonably show that the veteran's 
has a current diagnosis of Chlamydia that may be related to 
service.  In addition, Chlamydia is a known diagnosis that 
may not be attributed to an undiagnosed illness.

5.  The veteran's skin disorder has been diagnosed as 
psoriaiform eczema.  The evidence does not reasonably show 
that such diagnosis had its origins during service.

6.  The May 1998 rating decision, which denied service 
connection for thrombocytopenia, both on a direct basis and 
as due to an undiagnosed illness, was not appealed following 
notice of denial to the veteran.

7.  The evidence received since the May 1998 rating decision 
does not raise the reasonable possibility of substantiating 
the veteran's claim for service connection for 
thrombocytopenia


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include depression and 
anxiety, was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service or to be 
due to an undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).

2.  Insomnia was not incurred in or aggravated by service, 
and may not be presumed to be due to an undiagnosed illness 
incurred during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

3.  Temporomandibular joint disorder (TMJ) was not incurred 
in or aggravated by service, and may not be presumed to be 
due to an undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2004).

4.  A disorder manifested by dark urine was not incurred in 
or aggravated by service, and may not be presumed to be due 
to an undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2004).

5.  Chlamydia was not incurred in or aggravated by service, 
and may not be presumed to be due to an undiagnosed illness 
incurred during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

6.  Headaches were not incurred in or aggravated by service, 
and may not be presumed to be due to an undiagnosed illness 
incurred during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

7.  A skin disorder was not incurred in or aggravated by 
service, and may not be presumed to be due to an undiagnosed 
illness incurred during Persian Gulf service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

8.  The RO decision of May 1998, which denied service 
connection for thrombocytopenia, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2004).

9.  Evidence received since the May 1998 decision is not new 
and material, and the claim for entitlement to service 
connection for thrombocytopenia is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty To Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2004).  Second, the VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2004).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as letters from 
the RO dated in November 2001 and September 2002, provided 
the veteran with an explanation of what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letters specifically 
advised the veteran to "send us the evidence we need as soon 
as possible."  The SOC and SSOCs advised him of the evidence 
that had been obtained and considered.  The RO also supplied 
the veteran with the applicable regulations in the SOC and 
SSOCs.  The basic elements for establishing the claims have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

A review of the file shows that the RO made appropriate 
efforts to attempt to obtain all relevant evidence.  The 
evidence includes the veteran's service medical records and 
post service treatment records.  The Board notes that there 
are at least two references to private treatment records, 
which are not currently of record.  The veteran, in a January 
1998 VA skin disorder examination and in several statements, 
reported being treated by a private dermatologist in 
Minnesota and by Kaiser doctors in another location.  Those 
records are not associated with the claims folder.  However, 
in September 2001 the Board remanded the claim with 
instructions to have the veteran provide the names of all 
"non-VA and VA treatment providers."  In addition, for non-
VA treatment providers, the veteran was asked to submit a 
release that would allow VA to obtain those records for him.  
The veteran did not submit releases allowing VA to request 
those records on his behalf.  In addition, the Board notes 
that while the veteran did appear for two of his VA 
examinations in January 1998, he left the medical center 
without completing the remaining examinations scheduled to 
evaluate his claims.  In addition, the September 2001 remand 
also instructed the RO to schedule the veteran for a VA skin 
disorder examination.  The veteran failed to report for that 
examination.  Furthermore, the veteran has rescinded multiple 
hearing requests.  The duty to assist is not boundless and it 
is not a one-way street.  Wood v. Derwinski.  1 Vet. App. 190 
(1991).  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Id.  The Board does not know of any additional 
relevant evidence that the RO has not obtained or attempted 
to obtain.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the September 1996 
RO decision regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the appellant had to claim prejudice with specificity.  In 
the present case, the Board finds that there was no prejudice 
to the veteran.  The Court in Mayfield noted that there could 
be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Service Connection Claims

Factual Background

Service medical records reflect that the veteran was treated 
for complaints of headaches in July 1990.  The headaches were 
thought to be attributed to stress and a psychiatric consult 
was recommended.  A psychiatric consult, conducted later in 
July 1990, noted that the veteran reported that his headaches 
worsened when his sergeant yelled at him and they got better 
when he slept.  The psychiatrist noted that the veteran had 
no history of psychiatric disorders and had met none of the 
criteria for a major affective disorder.  It was noted that 
the veteran had an occupational problem and it was 
recommended that his headaches be treated as tension 
headaches.  Service medical records are otherwise silent with 
regard to treatment for a psychiatric disorder, to include 
depression and anxiety, and headaches.

Service medical records indicate that the veteran was treated 
for Chlamydia in August 1990.  In addition, service medical 
records reflect complaints of a skin rash in the groin area 
in November 1991 and February 1992.  In November 1991 the 
veteran was diagnosed with crabs.  In February 1992 the 
veteran was diagnosed with ingrown hair.  Service medical 
records are otherwise silent for complaints, findings or 
treatment associated with a skin disorder or Chlamydia.

Service medical records do not reflect complaints, findings 
or treatment associated with insomnia, TMJ, or a disorder 
manifested by dark urine.

VA treatment records noted that the veteran underwent a Gulf 
War examination in January 1994.  The physician noted that 
the veteran complained of sleeplessness and erectile 
dysfunction.  He noted that a social worker had arranged for 
a mental health consult.  The veteran's Persian Gulf War 
registry sheet noted complaints of trouble sleeping and 
intermittent joint stiffness and pain.  The examiner noted 
diagnoses of PTSD/depression and non-specific arthritis.

A May 1994 VA treatment note indicated that the veteran was 
going to be referred for a psychiatric evaluation.  The 
social worker noted signs of depression.

An April 1995 VA treatment note reflected complaints of 
dental pain and a cracked tooth.  The dental treatment note 
did not report complaints, findings or treatment associated 
with TMJ.

An August 1996 VA treatment note reported that the veteran 
complained of a penile discharge.  The diagnosis was 
urethritis.  There are no references to complaints of dark 
urine.

A September 1996 VA treatment note stated that the veteran 
complained of headaches, generalized malaise, and difficulty 
sleeping.  He reported that he had been experiencing those 
symptoms for 6 to 7 months.  No diagnosis was noted.

An October 1996 VA treatment note reported complaints of 
penile discharge.  The diagnosis was probably gonorrhea.  
There are no indications of complaints of dark urine.

A March 1997 VA treatment note indicated that the veteran was 
a Persian Gulf veteran.  His only physical complaint at that 
time was rashes.  The physician indicated that the veteran 
probably had depression with some paranoid features.

An April 1997 VA treatment note reflected complaints of a 
body rash, which the veteran reported he had been 
experiencing for 3 to 4 years.  The diagnosis was dermatitis 
of unknown etiology.

A November 1997 VA treatment note reported that the veteran 
was being followed up due to a head injury, which was 
followed by headaches.  A metal object fell on the veteran's 
head several weeks prior to the follow-up.  The diagnosis was 
probable concussion.

A January 1998 VA skin disorder examination report noted that 
a private dermatologist treated the veteran.  The veteran 
reported a recurring rash on the arms, face, and trunk.  The 
examiner noted that the veteran had an anthrax vaccination 
and was given some pills prior to being sent to Saudi Arabia 
to prevent nerve gas injury.  The veteran stated that he did 
not develop his rash until about one year after his return to 
the United States.  The examiner diagnosed the veteran with 
psoriaiform eczema.  He noted that the "anthrax immunization 
and pills given to prevent nerve gas injury are the common 
factors in the history of many of these cases."

A January 1998 VA mental disorder examination report 
indicated that the veteran reported difficulty sleeping, 
problems being around people, and depression.  The examiner 
diagnosed the veteran with a psychosis, not otherwise 
specified, possibly paranoid.

The veteran was scheduled for VA dental, hemic, general 
medical, and genitourinary examinations in January 1998.  He 
left the medical center without completing these scheduled 
examinations.

A September 2001 VA treatment note reported that recent labs 
were reviewed.  Liver function tests and renal function tests 
were noted to be normal. 

In its September 2001 remand, the Board determined that a VA 
examination was necessary in order to determine whether the 
veteran had a currently diagnosed skin disorder that could be 
attributed to service.  The Board noted that the January 1998 
VA examination report opinion, regarding the veteran's skin 
disorder was too general, and it was unclear whether the 
examiner had access to the veteran's claims folder for 
review.

An October 2002 VA head CT scan report indicated that it was 
an essentially normal study.

A December 2002 VA treatment note reported that the veteran 
complained of worsening memory.  The veteran reported a 
history of increasing headaches.  He stated that he suffered 
a head injury in 1997.  He reported being treated previously 
for depression and post-traumatic stress disorder, but was 
not receiving psychiatric treatment at that time.  The 
physician noted that the veteran's memory was in the average 
to low average range, but also noted a history of a learning 
disability and the closed head injury, so he could not 
determine if the results indicated a decline from prior 
levels of performance.  The physician noted that the veteran 
had mild depressive symptoms that were suppressing the test 
results to some degree.

A VA skin disorder examination was scheduled for August 2004.  
The veteran failed to report.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for a 
psychosis may be granted if manifest to a compensable degree 
within one year of separation from service and if the veteran 
has served for 90 days or more during a period of war.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) (2004) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2004).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest. Id. at (a)(3).  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a)(2004).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b)(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Psychiatric Disorder

The veteran was given a psychiatric consultation during 
service.  At that time, the physician noted that the 
veteran's complaints of headaches were most likely due to 
stress and that the veteran did not have a diagnosed 
psychiatric disorder.  VA treatment notes reflect that, since 
service, the veteran has been treated for depression and 
PTSD.  The January 1998 VA mental disorder examination notes 
a diagnosis of psychosis, not otherwise specified.

Initially, the Board notes that none of the noted diagnoses 
have been attributed to the veteran's period of service.  
Treatment notes regarding the veteran's depression do not 
comment on the etiology.  In addition, although such 
treatment notes report a history of PTSD, there are no 
treatment notes documenting the veteran's diagnosis for such 
disorder or its etiology.  In addition, the January 1998 VA 
examination report reflects a diagnosis of psychosis, not 
otherwise specified, but does not contain any comments 
regarding the origins of this disorder.  In the absence of 
evidence linking a diagnosed psychiatric disorder to service, 
service connection on a direct basis is denied.  Furthermore, 
service connection for a psychosis may not be presumed as the 
first records reflecting treatment for a psychiatric disorder 
are dated in 1994, which is more than one year after the 
veteran's period of service.

As noted above, the veteran's psychiatric complaints have 
been attributed to various known diagnoses.  Therefore, 
service connection for such disability cannot be granted on 
the basis of being due to an undiagnosed illness.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Accordingly, the 
appropriate disposition as to this claim must be a denial 
based on the lack of legal merit.  Neumann v. West, 14 Vet. 
App. 12 at 23 (Court noted that because the veteran's 
symptoms had been attributable to a known clinical diagnosis, 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 were not for 
application and therefore held that the Board properly denied 
as legally insufficient the veteran's claim for service 
connection for cubital tunnel syndrome as being due to 
undiagnosed illness).

Although the veteran has claimed that he developed a 
psychiatric disorder, to include depression and anxiety, as a 
result of an undiagnosed illness, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 4 Vet. App. 492, 494 (1992).

Insomnia

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for insomnia, both 
on a direct basis and as being due to an undiagnosed illness.

Service medical records are silent with regard to complaints, 
findings or treatment associated with insomnia.  Moreover, 
the veteran has not been diagnosed with a sleep disorder 
related to such complaints for which service connection may 
be granted.  VA treatment notes developed after service do 
contain some complaints of difficulty sleeping, in the 
January 1994 Gulf War examination report, a September 1996 VA 
treatment note, and the January 1998 VA mental disorder 
examination report.  However, such complaints have been 
related to his psychiatric complaints and not to a separate 
diagnosis associated with his insomnia.  In the absence of a 
currently diagnosed disorder, service connection for insomnia 
is denied on a direct basis.

Based upon the clinical findings in the record, the veteran 
has not provided any objective evidence of insomnia being a 
chronic condition independent of any other existing chronic 
condition.  Specifically, without objective proof of one or 
more signs or symptoms of the claimed undiagnosed illness, in 
the present case, insomnia, proof of objective indications of 
a chronic disability, or proof that the chronic disability is 
the result of undiagnosed illness, the Board cannot find a 
basis to grant service connection for a disability manifested 
by insomnia.  The Board notes that the veteran is competent 
to report that he has difficulty sleeping; however, there is 
a lack of proof of objective indications of a chronic 
disability in the clinical records such as would serve to 
clinically corroborate his claim.

Because the evidence establishes that the veteran does not 
have insomnia due to an undiagnosed illness, the claim must 
be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

Although the veteran has alleged he has insomnia that he 
believes is a result of his service in the Persian Gulf, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical etiology.  See Espiritu, 4 Vet. App. at 
494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for insomnia, on any basis, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

TMJ and Disorder Manifest By Dark Urine

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for TMJ and a 
disorder manifested by dark urine, both on a direct basis and 
as being due to an undiagnosed illness.  Specifically, the 
veteran has not brought forth any evidence that would provide 
objective indicators of chronic disorders manifest by TMJ or 
dark urine.

Service medical records are silent with regard to complaints, 
treatment or findings associated with TMJ or findings of dark 
urine or a disorder associated with such findings.  Clinical 
records developed after service do not reflect complaints or 
findings of TMJ or dark urine.  The Board notes that a dental 
examination and a genitourinary examination were scheduled 
for January 1998.  The veteran did not report for either 
examination.  Such examinations could have provided evidence 
that would have assisted the veteran with his claims.  
However, as noted above, when a veteran fails to report for a 
VA examination in conjunction with an original claim, without 
showing good cause, the claim shall be decided based on the 
evidence of record.  38 C.F.R. § 3.655(b).  Thus, the veteran 
has not provided any objective evidence of TMJ or a disorder 
manifested by dark urine or any evidence of a diagnosis of a 
disability manifested by such symptoms.  It should also be 
noted that, lacking medical expertise, the veteran is not 
competent to diagnose such disorders.

Accordingly, without proof of one or more signs or symptoms 
of undiagnosed illness, here, TMJ and a disorder manifest by 
dark urine; proof of objective indications of a chronic 
disability; or proof that the chronic disability is the 
result of undiagnosed illness, the Board cannot find a basis 
to grant service connection for such disabilities. 

Although the veteran has alleged he has TMJ and a disorder 
manifested by dark urine, which he believes is a result of 
his service in the Persian Gulf, he does not, as mentioned 
previously, have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving a medical diagnosis or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a chronic disability manifested by 
TMJ or dark urine, on any basis, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

Chlamydia

Service medical records reflect that the veteran was treated 
during service for Chlamydia in August 1990.  However, a 
review of the record indicates that such treatment was 
isolated and there are no indications that the veteran has a 
current diagnosis of Chlamydia for which service connection 
may be granted.

In addition, the Board notes that the veteran's claim fails 
because in order for service connection to be warranted for a 
disability that is due to an undiagnosed illness, the 
claimant must bring forth evidence of a "chronic disability 
resulting from an undiagnosed illness," which cannot be 
attributed to any known clinical diagnosis.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

Here, there are no objective indications of Chlamydia in the 
clinical evidence of record.  Moreover, if such indications 
were of record, they would be attributed to the diagnosis of 
Chlamydia and therefore service connection for an undiagnosed 
illness would be inappropriate.

Although the veteran has claimed that he developed Chlamydia 
as a result of an undiagnosed illness, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 4 Vet. App. 492, 494 (1992).

Headaches

Service medical records indicate that the veteran complained 
of headaches in July 1990.  It was noted that the veteran had 
an occupational problem and recommended that his headaches be 
treated as tension headaches.  Service medical records do not 
contain other complaints, findings or treatment associated 
with headaches.

A September 1996 VA treatment record notes that the veteran 
complained of headaches, among other things.  He reported 
that he had been experiencing such symptoms for 6 to 7 
months.  A November 1997 VA treatment note indicated that the 
veteran experienced a head injury, which was followed by 
headaches.  An October 2002 VA head CT scan report was noted 
to be an essentially normal study.  A December 2002 VA 
treatment note, which noted that the veteran was seeking 
treatment for worsening memory, noted a history of increasing 
headaches.  Although such records reflect occasional 
complaints of headaches, they do not contain a diagnosed 
headache disorder for which service connection may be granted 
on a direct basis.

In addition, the Board notes that such records do not reflect 
objective proof of one or more signs or symptoms of the 
claimed undiagnosed illness, in the present case, headaches, 
proof of objective indications of a chronic disability, or 
proof that the chronic disability is the result of 
undiagnosed illness, the Board cannot find a basis to grant 
service connection for a disability manifested by headaches.  
The Board notes that the veteran is competent to report that 
he has headaches; however, there is a lack of proof of 
objective indications of a chronic disability in the clinical 
records such as would serve to clinically corroborate his 
claim.

Because the evidence establishes that the veteran does not 
have headaches due to an undiagnosed illness, the claim must 
be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

Although the veteran has alleged he has headaches that he 
believes are a result of his service in the Persian Gulf, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical etiology.  See Espiritu, 4 Vet. App. at 
494.

Skin Disorder

The veteran was treated twice during service for complaints 
associated with a skin rash in the groin area.  He was 
diagnosed with "crabs" in November 1991 and ingrown hair in 
February 1992.  Treatment records subsequent to service 
reflect continued complaints of skin rashes.

The January 1998 VA examination report noted a diagnosis of 
psoriaiform eczema.  The examiner noted in the veteran's 
history that he had been given an anthrax vaccination and 
pills to prevent nerve gas injury.  He stated that "anthrax 
immunization and pills given to prevent nerve gas injury are 
the common factors in the history of many of these cases."  
The Board notes that this opinion raises the possibility that 
the veteran's disorder may be attributed to service.  
However, the VA examiner's opinion does not specifically 
relate the veteran's diagnosis to service.  Furthermore, his 
opinion indicates that there are factors that are common in 
"many of these cases" without specifically addressing the 
etiology of the veteran's disorder with any degree of 
specificity.  Such language is too speculative to provide a 
tenable basis for granting service connection for a skin 
disorder.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(Court found that statement made by a private physician that 
the veteran may have been showing symptoms of multiple 
sclerosis for many years prior to the diagnosis was "too 
speculative"); see also Beausoleil v. Brown, 8 Vet. App. 459 
(1996) (holding that a general and inconclusive statement 
about the possibility of a link was not sufficient); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

In September 2001, the Board determined that another VA 
examination was necessary in order to fairly adjudicate the 
veteran's claim.  The Board determined that the January 1998 
VA opinion was general, and it was unclear whether the VA 
examiner had access to the veteran's claims folder for 
review.  A VA skin disorder examination was scheduled for 
August 2004.  The veteran failed to report, and did not show 
good cause for such failure to report.  As noted above, when 
a veteran fails to report for a VA examination in conjunction 
with an original claim, without showing good cause, the claim 
shall be decided based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  The Board finds that the evidence of record 
currently does not provide a tenable basis for granting 
service connection for the veteran's diagnosed psoriaiform 
eczema on a direct basis.

Here, the symptoms related to the veteran's skin disorder 
have been attributed to a known diagnosis.  A January 1998 VA 
skin disorder examination report diagnosed psoriaiform 
eczema.  Therefore, service connection for such disability 
cannot be granted on the basis of being due to an undiagnosed 
illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Accordingly, the appropriate disposition as to this claim 
must be a denial based on the lack of legal merit.  Neumann 
v. West, 14 Vet. App. 12 at 23 (Court noted that because the 
veteran's symptoms had been attributable to a known clinical 
diagnosis, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 were not 
for application and therefore held that the Board properly 
denied as legally insufficient the veteran's claim for 
service connection for cubital tunnel syndrome as being due 
to undiagnosed illness).

Although the veteran has claimed that he developed a skin 
disorder as a result of an undiagnosed illness, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 4 Vet. App. 492, 494 (1992).

III.  New and Material Evidence

Factual Background

Service medical records are silent with regard to complaints, 
treatment or findings associated with thrombocytopenia.  A 
February 1992 laboratory report noted that the veteran's 
results were within normal limits.

A March 1997 VA treatment note reflected that the veteran had 
thrombocytopenia of unknown etiology.  

A VA hemic examination was scheduled for January 1998.  The 
veteran failed to report for the examination and did not show 
good cause for such failure to report.  He had been properly 
notified at his current address of record.

A May 1998 rating decision denied service connection for 
thrombocytopenia on both a direct and indirect basis.  The 
rating decision noted that treatment related to 
thrombocytopenia was not noted during service.  In addition, 
the rating decision indicated that the veteran's complaints 
of low platelets were due to a known diagnosis and therefore 
service connection for such condition as being an undiagnosed 
illness could not be granted.

An April 1997 VA treatment note, which was not of record at 
the time of the May 1998 rating decision, indicated that the 
etiology of the veteran's thrombocytopenia was unclear, but 
it had been stable since at least 1994.

A January 1999 VA treatment note stated that the veteran had 
a history of stable thrombocytopenia.  No comments were made 
regarding the etiology of such disorder.

A September 2001 VA treatment note indicated that the veteran 
had recent lab tests performed.  His platelet count was noted 
to be decreased.  The physician noted that the cause of the 
veteran's thrombocytopenia had not been worked up completely.

A January 2003 VA treatment note reported that the veteran 
was being treated for thrombocytopenia.  No comments were 
made regarding the etiology of this disorder.

Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in May 1998.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

Analysis

Because the RO previously denied entitlement to service 
connection for thrombocytopenia in May 1998, and because the 
veteran did not file a timely appeal, see 38 U.S.C.A. 
§ 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 (2003), the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) 
applies.  As such, the veteran's claim for this benefit may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d at 1383.  The VA must review all of the 
evidence submitted since the last disallowance, in this case 
the RO's May 1998 rating decision, in order to determine 
whether the claim may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

Service connection for thrombocytopenia was initially denied 
in the May 1998 rating decision on the basis that service 
medical records did not reflect complaints, treatment or 
findings that could be related to such disorder and that such 
disorder could not be attributed to an undiagnosed illness 
since it was a known diagnosis.  Of record at the time of 
this denial were the veteran's service medical records and a 
March 1997 VA treatment note.  In addition, the veteran was 
scheduled for a VA hemic examination in January 1998, but 
failed to report for such examination.  Submitted with the 
current claim are VA treatment records dated from April 1997 
through January 2003.  The Board notes that the April 1997 VA 
treatment record was not associated with the claims file when 
the May 1998 rating decision was issued.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the amended regulation separately 
defines "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  If the evidence is new and material, the question 
is whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 CFR § 3.156(a).  The Board 
notes that the May 1998 decision denied service connection on 
the basis that the evidence failed to show that the veteran's 
thrombocytopenia had its origins in service.  Service 
connection was also denied because the veteran's complaints 
were attributed to a known diagnosis; therefore, it logically 
followed that service connection could not be granted for a 
condition characterized as an undiagnosed illness.  This is 
still the case.  The Board notes that the VA treatment 
records developed since the May 1998 rating decision reflect 
continued treatment for thrombocytopenia.  However, such 
treatment records do not offer any comments relating the 
veteran's diagnosis to service.  In fact, the April 1997 and 
September 2001 VA treatment notes both indicated that the 
veteran's diagnosis was of unknown etiology.

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence to 
reopen his claim of service connection for thrombocytopenia 
since the added evidence neither raises a reasonable 
possibility of substantiating the claim, nor must it be 
considered in the interest of fairness to the veteran.  38 
C.F.R. § 3.156.  The Board notes that the veteran is free to 
reopen his claim at a future time in the event that evidence 
of an appropriate nature should eventually be developed.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include depression and anxiety, both on a direct basis and 
claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for insomnia, both on a 
direct basis and claimed as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for temporomandibular joint 
disorder (TMJ), both on a direct basis and claimed as due to 
an undiagnosed illness, is denied.

Entitlement to service connection for a disorder manifested 
by dark urine, both on a direct basis and claimed as due to 
an undiagnosed illness, is denied.

Entitlement to service connection for Chlamydia, both on a 
direct basis and claimed as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for headaches, both on a 
direct basis and claimed as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for a skin disorder, both 
on a direct basis and claimed as due to an undiagnosed 
illness, is denied.

New and material evidence has not been presented to reopen a 
claim for entitlement to service connection for 
thrombocytopenia.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


